Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 1 of 22 PAGEID #: 61




       JOINT STIPULATION OF CLASS ACTION SETTLEMENT AND RELEASE

        Subject to approval by the United States District Court for the Southern District of Ohio

(the “Court”) in the civil action entitled Elizabeth Borders v. Alternate Solutions Health Network,

LLC, Case No. 2:20-cv-1273(the “Action” or “Litigation”), this Class Action Settlement

Agreement (“Settlement Agreement” or “Agreement”) is entered into by and between Plaintiff

Elizabeth Borders, on behalf of herself and the Class Members, as defined herein, and Defendant

Alternate Solutions Health Network, LLC.

                                         DEFINITIONS

        1.     “Plaintiff” shall mean Elizabeth Borders.

        2.     “Defendant” shall mean Alternate Solutions Health Network, LLC.

        3.     “Class Members” shall mean the 415 current and former Certified Occupational

Therapy Assistants and Physical Therapy Assistants employed by Defendant at any time between

January 1, 2017 and December 31, 2019 for whom Defendant Provided Plaintiff’s Counsel wage

and hour information in advance of mediation on June 18, 2020, including Plaintiff.

        4.     Plaintiff, the Class Members, and Defendant are collectively referred to as “the

Parties.”

        5.     “Plaintiff’s Counsel” or “Class Counsel” is Nilges Draher LLC. “Defendant’s

Counsel” is Hahn Loeser & Parks LLP.

        6.     “Class Action Settlement Notice” shall mean the Court-approved Notice of

Settlement of the Action. The proposed Class Action Settlement Notice is attached hereto as

Exhibit A.

        7.     “Claimants” shall mean all Class Members who do not opt-out of the Action.




11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 2 of 22 PAGEID #: 62




        8.     “Weeks Employed” shall mean the number of weeks a Class Member was

employed by Defendant during the period of January 1, 2017 to December 31, 2019, as determined

by the Defendant based on Defendant’s payroll records. A Week Employed shall mean any week

in which a Class Member was employed by Defendant.

        9.     “Settlement Administrator” shall mean Analytics Consulting, LLC.

        10.    “Global Settlement Fund” shall mean the gross amount of Three Hundred Nine

Thousand Five Hundred Dollars and Zero Cents ($309,500.00), which is the total amount of funds

available for all payments specified hereunder, including, but not limited to, payments for all

claims, Settlement Awards, Settlement Administrator Costs, interest, Service Awards, and

attorneys’ fees, costs, and expenses related to this Action.

        11.    “Net Settlement Fund” shall mean the amount available for payments to Class

Members, after deducting Settlement Administrator Costs, attorneys’ fees, costs, expenses, and

Service Awards.

        12.    “Settlement Administrator Costs” shall mean all settlement administration fees,

expenses, and costs incurred by the Settlement Administrator directly or indirectly related to its

duties under this Agreement, including but not limited to all fees, expenses, and costs in connection

with the Global Settlement Fund and Net Settlement Fund, and those duties related to notice, check

cutting and mailing, reports to counsel, court filings, legal and accounting advice relating to the

establishment of the Net Settlement Fund and tax treatment and reporting of awards to Class

Members, preparation of tax returns (and the taxes associated with such tax returns as defined

below), calculating Settlement Awards, providing all notices required under the Class Action

Fairness Act, and any other related duties.




                                                  2
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 3 of 22 PAGEID #: 63




        13.    “Settlement Award” shall mean the amount of the Net Settlement Fund calculated

under Paragraph 52 of this Agreement that would, or will, be paid to each Claimant.

        14.    “Service Award” shall mean the payment made from the Global Settlement Fund

to Plaintiff for her service in bringing, and prosecuting, the Action. The Service Award is subject

to the Court’s approval, and any amount that is not approved by the Court shall become part of the

Net Settlement Fund.

        15.    “Effective Date” shall mean thirty-one (31) days after the Court’s Final Order and

Judgment Entry approving the Class Action Settlement.

                     FACTUAL AND PROCEDURAL BACKGROUND

        16.    On March 9, 2020, the Plaintiff filed the Action, alleging that Defendant violated

the Fair Labor Standards Act and the Ohio overtime statute by failing to pay Plaintiff and other

similarly situated employees all of their overtime pay.

        17.    Defendant has denied and continues to deny that it violated any federal or state law,

breached any duty, failed to pay any employees as required by the FLSA or any state law, engaged

in any other unlawful conduct with respect to any of its employees, including, but not limited to,

the allegations that were raised, or could have been raised, in the Action, and a bona fide dispute

exists between the parties regarding the amount of compensation, if any, owed to Class Members.

        18.    The Parties have exchanged and analyzed initial factual disclosures and

timekeeping and payroll records. The Parties have had discussions regarding the relative merits of

Plaintiff’s claims and Defendant’s defenses. This document and information exchange enabled the

Parties to understand and assess the detail and substance of their respective claims and defenses.

        19.    The Parties engaged in mediation on June 18, 2020. Although the Parties did not

settle this case at mediation, the Parties reached an agreement to settle the Action on June 26, 2020



                                                 3
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 4 of 22 PAGEID #: 64




when they each accepted a Mediator’s Proposal for settlement. The terms of the settlement are

reflected in this Settlement Agreement and, subject to Court approval, will fully and finally settle,

resolve, and dismiss with prejudice this dispute.

        20.    It is the desire of the Parties to avoid incurring further burdens, expenses and costs

of the Action, to resolve, in an amicable fashion, all matters arising out of or related to the Action

and any claims that could have been raised in the Action, and to fully, finally, and forever settle,

compromise, and discharge all Released Claims (as defined herein) for the Release Period (as

defined herein).

        21.    It is the intention of the Parties that this Settlement Agreement shall constitute a

full and complete settlement and release of the Released Claims, which release includes in its effect

Defendant, all present and former owners, partners, shareholders, parent companies, subsidiaries,

related entities, affiliates, divisions, successors, assigns, and the officers, directors, employees,

agents, representatives, attorneys, insurers, and all persons acting by, through or in concert with

any of them, including any party that was or could have been named as a defendant in the Action.

        22.    Class Counsel has conducted a thorough investigation into the facts of the

Litigation and has diligently pursued an investigation of Plaintiff’s claims against Defendant.

Based on their own independent investigation and evaluation, Class Counsel is of the opinion that

the settlement with Defendant is fair, reasonable, adequate, and is in the best interest of Plaintiff

and Class Members, in light of all known facts and circumstances, including the risks of significant

delay and continued litigation, the defenses asserted by Defendant, and the possibility that Plaintiff

and Class Members otherwise may not recover anything or may recover an amount less than

provided for in this Agreement.




                                                    4
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 5 of 22 PAGEID #: 65




        23.    The Parties agree to cooperate and take all steps necessary and appropriate to obtain

final approval of this Settlement Agreement, to effectuate all aspects of this Settlement Agreement,

and to dismiss the Litigation with prejudice upon final approval. Specifically, the Parties will file

with the Court a Joint Motion for Preliminary Approval of Class Action Settlement. If the Court

grants the Joint Motion for Preliminary Approval of the Class Action Settlement, the Parties agree

that the Settlement Administrator will send the Class Action Settlement Notice to the Class

Members regarding the Settlement as provided herein.

        24.    The total payment under this Settlement Agreement, including but not limited to all

payments to the Class Members, Class Counsel’s attorneys’ fees and costs, Settlement

Administrator Costs, and Service Award to Plaintiff in recognition of her service in this Action, is

Three Hundred Nine Thousand Five Hundred Dollars and Zero Cents ($309,500.00) (the

“Settlement Payment”). This payment does not include Defendant’s share of its payroll taxes,

which shall be paid by Defendant outside of the Settlement Fund.

                             CERTIFICATION OF CLASSES FOR
                              SETTLEMENT PURPOSES ONLY

        25.    The Parties agree and consent to the class certification of the Class Members for

settlement purposes only. Any certification pursuant to this paragraph shall not constitute in this

or any other proceeding an admission by Defendant of any kind or a determination that certification

of a class for trial purposes is appropriate or proper. In the event the Court does not grant

preliminary or final approval of the Settlement, the certification of the class shall not constitute

evidence or a binding determination that the requirements for certification of a class for trial

purposes in this or any other action are satisfied, and Defendant expressly reserves all rights to

challenge certification of a class for trial purposes in this or any other action on all available

grounds as if no classes had been certified in this action.


                                                  5
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 6 of 22 PAGEID #: 66




                      SETTLEMENT APPROVAL PROCEDURE

        26.   This Agreement will become final and effective upon occurrence of all of the

following events:

              a)    Execution of this Settlement Agreement by Plaintiff and Defendant.

              b)    Submission to the Court of a Joint Motion for Preliminary Approval of the

                    Class Action Settlement.

              c)    Entry of Orders by the Court, proposed by the Parties and attached as

                    Exhibit B, granting preliminary approval of the Class Action Settlement,

                    and approving the forms, content, and method of distribution of the

                    proposed Class Action Settlement Notice, and setting the date of the

                    Fairness Hearing for the Class Action Settlement.

              d)    Distribution of the Class Action Settlement Notice in the form and manner

                    approved by the Court.

              e)    Filing with the Court, prior to the Fairness Hearing, of a Declaration

                    verifying that the Class Action Settlement Notice was distributed to the

                    Class Members in the form and manner approved by the Court.

              f)    Convening of the Fairness Hearing.

              g)    Entry of a Final Order and Judgment Entry by the Court, granting final

                    approval of the Class Action Settlement, approving the proposed

                    distributions, and dismissing this Action with prejudice.




                                               6
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 7 of 22 PAGEID #: 67




               h)     Occurrence of the “Effective Date,” which is defined as the date on which

                      the Court’s Final Order and Judgment Entry, granting final approval of the

                      Class Action Settlement, approving the proposed distributions, releasing

                      claims of the Plaintiff and the Claimants, and dismissing this Action with

                      prejudice is no longer appealable (that being the thirty-first day after service

                      of notice of entry of judgment or, if an appeal has been filed, the date on

                      which the Parties have received actual notice that the Class Action

                      Settlement has received final approval after the completion of the appellate

                      process).

               i)     The Court retaining jurisdiction over this Action for the purpose of

                      enforcing the terms of the Settlement Agreement.

                        SETTLEMENT TERMS AND CONDITIONS

        27.    Because the Parties agree to use their best, reasonable efforts, and to fully cooperate

with each other to implement and effectuate the terms of this Agreement. To expedite the

settlement administration process, the Parties’ counsel are authorized to communicate directly with

the Settlement Administrator.

       28.     In exchange for Released Claims, Defendant will pay each Claimant a Settlement

Award, as calculated under Paragraph 52 of this Agreement.

       29.     For tax purposes, the Parties agree Settlement Awards will be: (a) 50 percent

taxable, wage income paid under Internal Revenue Service (“IRS”) Form W-2 and subject to

ordinary payroll withholdings under federal and state law, and (b) 50 percent taxable, non-wage

income paid under IRS Form 1099. Defendant will make all required employer contributions with




                                                 7
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 8 of 22 PAGEID #: 68




respect to any portions of the Settlement Awards paid as wages under IRS Form W-2, and these

contribution amounts will not be deducted from the Global Settlement Fund.

       30.     Class Counsel may apply to the Court for a Service Award in the amount of

$7,500.00 for Plaintiff to be paid from the Global Settlement Fund, which Defendant will not

contest. The Parties agree that the Service Award will be treated as taxable wages and Plaintiff

will be issued an IRS Form W-2 for this payment.

       31.     Each Claimant will receive, if required, an IRS Form 1099 and/or Form W-2

reflecting the Settlement Award check(s) paid to him or her under this Agreement. Claimants will

be responsible for any tax liability arising from the allocation of the Global Settlement Fund as

attorneys’ fees, costs, and expenses, Settlement Administrator Costs, Service Awards, taxable

wage income, and taxable non-wage income.

                      ATTORNEYS’ FEES, COSTS, AND EXPENSES

       32.     Class Counsel will seek an order from the Court approving the payment of their (a)

fees for services, equal to one-third of the Global Settlement Fund or One Hundred Three

Thousand One Hundred Sixty-Six Dollars and 67 cents ($103,066.67), and (b) costs and litigation

expenses in the amount of Four Hundred Twenty-Four Dollars and Ninety Cents ($424.90). Any

attorneys’ fees, costs (including court costs), and litigation expenses approved by the Court will

be paid from the Global Settlement Fund. This Settlement is not conditioned upon the Court’s

approval of Class Counsel’s petition for fees, costs, and litigation expenses in any amounts, and

any amounts not approved by the Court will revert to the Net Settlement Fund.

              SETTLEMENT ADMINISTRATOR & ADMINISTRATOR COSTS

        33.    The Parties agree to retain a Settlement Administrator responsible for:

               a)     Issuing all funds from the Global Settlement Fund;



                                                8
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 9 of 22 PAGEID #: 69




             b)    Determining and finalizing the Settlement Awards and the tax withholding

                   amounts and employer payroll tax amounts for Claimants, as applicable;

             c)    Preparing, printing, and disseminating the Class Action Settlement Notice

                   to Class Members;

             d)    Promptly apprising the Parties’ counsel of the activities of the Settlement

                   Administrator, timely responding to inquiries of the Parties or their counsel,

                   and copying the Parties’ counsel on material correspondence;

             e)    Mailing Settlement checks (or other negotiable instrument) to all Claimants;

             f)    Wiring Plaintiff’s Counsel’s attorneys’ fees, expenses, and costs;

             g)    Mailing the Service Award to Plaintiff in accordance with this Agreement

                   and Order of the Court;

             h)    Issuing IRS Forms W-2, 1099, and W-9 (if required) for all payments to

                   each Claimant, the Class Representatives, Class Counsel and the Settlement

                   Administrator;

             i)    Ascertaining current addresses and addressees’ information for each Class

                   Action Settlement Notice returned as undeliverable;

             j)    Responding to inquiries by Class Members regarding the terms of

                   Settlement;

             k)    Referring to Plaintiff’s Counsel all inquiries by Class Members that the

                   Settlement Administrator cannot resolve and/or which involve matters not

                   within the Settlement Administrator’s duties specified in this Agreement;




                                             9
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 10 of 22 PAGEID #: 70




               l)     Promptly notifying the Parties’ counsel of any material requests or

                      communications made by any Class Member who receives a Class Action

                      Settlement Notice;

               m)     Maintaining adequate records of its activities, including the date of the

                      mailing of the Class Action Settlement Notice, receipt of returned mail, and

                      other communications, and attempted communications, with Class

                      Members, and providing the Parties’ counsel with weekly reports regarding

                      the same;

               n)     Confirming, in writing to the Parties’ counsel and the Court, its completion

                      of the administration of this Settlement and retaining copies of all endorsed

                      Settlement checks;

               o)     Preparing and delivering all notices required under the Class Action

                      Fairness Act; and,

               p)     Such other tasks as customarily and regularly performed by a settlement

                      administrator and as the Parties mutually agree.

       34.     Settlement Administrator Costs shall be paid from the Global Settlement Fund.

                      SETTLEMENT ADMINISTRATION TIMELINE

       35.     Within five business days (5) after Preliminary Approval of the Class Action

settlement, Defendant will provide the Settlement Administrator a spreadsheet containing the

Class Members’ names, last known addresses, dates of employment or number of weeks of

employment, Social Security Numbers (to the extent that Defendant has Social Security Numbers

for Class Members), and any other reasonably available information the Settlement Administrator

needs to carry out its duties under this Agreement.



                                                10
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 11 of 22 PAGEID #: 71




       36.       Within seven (7) business days after Preliminary Approval of the Class Action

settlement, the Settlement Administrator shall open an interest-bearing bank account, which will

hold the Global Settlement Fund.

       37.       Within ten (10) business days after Preliminary Approval of the Class Action

settlement, Defendant shall deposit Three Hundred Nine Thousand Five Hundred Dollars and Zero

Cents ($309,500.00) into the interest-bearing bank account opened by the Settlement

Administrator.

       38.       Within fourteen (14) days after Preliminary Approval of the Class Action

settlement, the Settlement Administrator will calculate the Settlement Award for each Eligible

Settlement Participant under the formula in Paragraph 52 of this Agreement.

       39.       Within fourteen (14) days after Preliminary Approval of the Class Action

settlement, the Settlement Administrator shall mail to Class Members the Class Action Settlement

Notice. If any of the notices are returned as undeliverable, the Settlement Administrator will

promptly attempt to locate such Class Member through other reasonable and legally acceptable

means, and, if located, shall promptly mail the Class Action Settlement Notice to such person. Any

Class Action Settlement Notice returned as undeliverable may be traced up to two times to obtain

a new address and be re-mailed by First Class Mail. In no event shall any Class Action Settlement

Notice be mailed, or re-mailed, to any Class Member by the Settlement Administrator after forty-

five (45) days have elapsed from the date the Class Action Settlement Notice is initially mailed.

       40.       Class Members may opt-out of the Class Action Settlement by mailing a request

for exclusion to the Settlement Administrator within forty-five (45) days of the initial mailing date.

Persons who are eligible to and do submit a valid and timely request for exclusion will not

participate in the Settlement and will not be bound by its terms.



                                                 11
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 12 of 22 PAGEID #: 72




       41.     Class Members may make objections to the Class Action Settlement by submitting

objections to this Settlement Agreement within forty-five (45) days of the initial mailing date.

Objections must be in writing, and must include a description of the basis of the objection. The

objection must set forth the full name, current address, telephone number and signature of the

Class Member. Any Class Member who does not serve timely written objections to the settlement

shall not be permitted to present his or her objections to the settlement at the Final Approval

Hearing and shall be foreclosed from seeking review of the settlement by appeal or otherwise.

       42.     Within sixty (60) days after mailing of the Class Action Notice or as otherwise

directed by the Court, the Parties will file a Joint Motion for Final Approval of the Class Action

settlement.

       43.     Within sixty (60) days after mailing of the Class Action Settlement Notice or as

otherwise directed by the Court, Plaintiff’s Counsel will file a Declaration from the Settlement

Administrator verifying that the Class Action Settlement Notice was distributed, and the Parties

will submit the proposed estimated schedule of settlement payments and proposed Final Order and

Judgment Entry to the Court.

       44.     Within ten (10) days following the Effective Date, the Settlement Administrator

shall mail to Claimants their Settlement Awards. If possible, the Settlement Administrator will

issue each Claimant one single check representing the total amount of his or her Settlement Award

by combining the wage and non-wage portions of his or her Settlement Award. In accordance with

the withholding and reporting requirements set forth in this Agreement, the Settlement

Administrator shall report the wage income payments to the IRS on IRS Form W-2 and shall report

the non-wage income on IRS Form 1099. Plaintiff’s Service Award shall be distributed to her with

her Settlement Award by the Settlement Administrator.



                                               12
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 13 of 22 PAGEID #: 73




       45.     Within ten (10) days following the Effective Date, the Settlement Administrator

shall wire to Class Counsel their attorneys’ fees, costs and expenses as set forth in Paragraph 32

and approved by the Court.

                         GLOBAL SETTLEMENT FUND & TAXES

       46.     The Global Settlement Fund will be established as a “Qualified Settlement Fund”

within the meaning of Section 468B of the Internal Revenue Code of 1986, as amended, the Treas.

Reg. Section 1.468B-1, et seq., and shall be administered by the Settlement Administrator, subject

to the ultimate authority of the Court.

       47.     The Settlement Administrator shall serve as Trustee of the Global Settlement Fund

and shall act as a fiduciary with respect to the handling, management, and distribution of the Global

Settlement Fund, including the handling of tax-related issues and payments. The Settlement

Administrator shall act in a manner necessary to qualify the Global Settlement Fund as a Qualified

Settlement Fund and to maintain that qualification. The Parties shall cooperate to ensure such

treatment and shall not take a position in any filing or before any tax authority inconsistent with

such treatment. The Parties agree to any relation-back election required to treat the Global

Settlement Fund as a Qualified Settlement Fund from the earliest possible date.

       48.     The Parties recognize the wage and non-wage awards to Claimants will be subject

to applicable tax withholding and reporting and employer payroll taxes. The Settlement

Administrator shall calculate the employer’s share of payroll taxes related to Settlement Award

payments treated as wage income and, upon receipt of that calculation, Defendant will, as directed

by the Settlement Administrator, deposit into the interest-bearing bank account opened by the

Settlement Administrator a payment separate from the Global Settlement Fund to pay the

employer’s share of payroll taxes related to Settlement Award payments treated as wage income.



                                                 13
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 14 of 22 PAGEID #: 74




       49.     All taxes (including any estimated taxes, interest, or penalties) arising with respect

to the income earned by the Global Settlement Fund, if any, including any taxes or tax detriments

that may be imposed on Defendant with respect to income earned for any period during which the

Global Settlement Fund does not qualify as a “Qualified Settlement Fund” for federal and state

income tax purposes (hereinafter “Settlement Fund Taxes”), and expenses and costs incurred in

connection with the operation and implementation of this paragraph (including, without limitation,

expenses of tax attorneys and/or accountants and mailing and distribution costs and expenses

relating to filing (or failing to file) any returns described herein or otherwise required to be filed

pursuant to applicable authorities) (hereinafter “Settlement Fund Tax Expenses”) shall be paid out

of the Global Settlement Fund. Further, Settlement Fund Taxes and Settlement Fund Tax Expenses

shall be treated as a cost of the administration of the Global Settlement Fund. The Parties agree to

cooperate with the Settlement Administrator, each other, and their tax attorneys and accountants

to the extent reasonably necessary to carry out the provisions set forth in this Section.

       50.     The Settlement Administrator shall satisfy all federal, state, local, and other

reporting requirements (including any applicable reporting with respect to attorneys’ fees and other

costs subject to reporting) and shall pay from the Global Settlement Fund any and all taxes, as well

as any other obligations with respect to the payments or distributions not otherwise addressed in

this Agreement.

       51.     Plaintiff, on behalf of herself and the Claimants, acknowledges and agrees that she

has not relied upon any advice from Defendant as to the allocation and taxability of the payments

received under this Agreement and that she is responsible for any personal tax liability arising

from the allocation and of, and payment from, the Global Settlement Fund as attorneys’ fees, costs

and expenses, Service Awards, taxable wage income, and taxable non-wage income.



                                                 14
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 15 of 22 PAGEID #: 75




                          SETTLEMENT AWARD CALCULATION

       52.     The Net Settlement Fund shall be divided amongst the Claimants. The Settlement

Administrator shall determine the amount of each Claimant’s Settlement Award, which shall be

his or her pro rata share of the Net Settlement Fund based on the number of Weeks Employed by

the Claimant during the period of January 1, 2017 through December 31, 2019 in comparison to

the total number of Weeks Employed by all Claimants during the period of January 1, 2017 through

December 31, 2019.

                  REMAINDER OF THE GLOBAL SETTLEMENT FUND

       53.     Any funds from the Global Settlement Fund that are not distributed to the Claimants

or that are not negotiated by a Claimant within 180 days of date issuance shall be distributed via

cy pres to a charity of Defendant’s choosing and approved by Class Counsel, whose approval shall

not be withheld unreasonably.

                            RELEASES AND RELEASED CLAIMS

        54.    Upon the Effective Date, and except as to such rights or claims as may be created

by this Settlement Agreement, Plaintiff and the Claimants fully release and discharge Defendant

and all present and former owners, partners, shareholders, parent companies, subsidiaries, related

entities, affiliates, divisions, predecessors, successors, assigns, and the shareholders, officers,

directors, employees, agents, affiliates, representatives, attorneys, insurers, and all persons acting

by, through or in concert with any of them, including any party that was or could have been named

as a defendant in the Action (“Released Parties”) from any and all Released Claims as hereafter

defined. The “Released Claims” shall consist of any and all claims for wages, compensation, or

damages under any federal and state wage-and-hour law, including claims for unpaid wages,

unpaid overtime compensation, liquidated damages, statutory damages or penalties, punitive



                                                 15
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 16 of 22 PAGEID #: 76




damages, interest, attorneys’ fees, and expenses pursuant to the Fair Labor Standards Act, any and

all applicable state wages and hour laws, statutes, ordinances, regulations and common law, in

equity or otherwise, whether such claims are known or unknown, asserted or unasserted, through

the Release Period. The Release Period shall mean the period of time between March 9, 2017 and

the date the Court enters Final Approval of the Class Action Settlement.

               In addition to the Released Claims as defined in Paragraph 54 of this Agreement,

Plaintiff, for herself and her heirs, successors, and assigns, fully releases and discharges the

Released Parties from any and all claims of any kind, known or unknown, which Plaintiff now has

or may have against the Released Parties through and including the date the Court enters Final

Approval of the Class Action Settlement. Such released claims include, but are not limited to, any

and all claims of breach of express or implied contract, promissory estoppel and all other equitable

claims, wrongful discharge and all other common law claims, claims under Chapters 4111 and

4112 of the Ohio Revised Code, Title VII of the Civil Rights Act of 1964, as amended, the

Americans with Disabilities Act of 1990, the Equal Pay Act of 1963, the Age Discrimination in

Employment Act (ADEA), the Older Workers Benefit Protection Act of 1990, the Civil Rights

Act of 1866, the Family and Medical Leave Act of 1993, the Civil Rights Act of 1991, the

Employee Retirement Income Security Act of 1974, and all other federal, state, local, or municipal

laws, rules or regulations, including all claims arising out of, based upon or relating to Plaintiff’s

employment with any of the Released Parties and the termination of that employment, and all

claims for punitive or compensatory damages, costs, or attorneys’ fees.

                       VOIDING THE SETTLEMENT AGREEMENT

        55.    If the Court does not approve this Settlement Agreement, the entire Settlement

Agreement will be void and unenforceable and the litigation will proceed forward.



                                                 16
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 17 of 22 PAGEID #: 77




        56.     To the extent this Settlement Agreement is determined to be void by the Court, or

the Effective Date does not occur for any reason, Defendant does not waive, but rather expressly

reserves, all rights to challenge any and all claims and allegations asserted by Plaintiff in the Action

upon all procedural and substantive grounds, including without limitation the ability to challenge

class action treatment on any grounds and to assert any and all other potential defenses or

privileges. Plaintiff and Class Counsel agree that Defendant retains and reserves these rights, and

they agree not to take a position to the contrary. Specifically, Plaintiff and Class Counsel agree

that, if the Action were to proceed, they will not argue or present any argument, and hereby waive

any argument that, based on the settlement or this Settlement Agreement or any exhibit and

attachment hereto, or any act performed or document executed pursuant to or in furtherance of the

settlement or this Settlement Agreement, Defendant should be barred from contesting class action

certification, or from asserting any and all other potential defenses and privileges. This Agreement

shall not be deemed an admission by, or ground for estoppel against Defendant that class action

treatment pursuant to Federal Rule of Civil Procedure 23 or on any other basis is proper or cannot

be contested on any other grounds. However, the Parties expressly agree that the statute of

limitations is tolled up to and including the date the Settlement Agreement is determined void by

the Court, or the Effective Date does not occur for any reason.

                                     PARTIES’ AUTHORITY

        57.     The signatories represent that they are fully authorized to enter into this Agreement

and bind the Parties to its terms and conditions. Plaintiff represents that she is authorized to enter

into this Settlement Agreement in both her individual and representative capacity.




                                                  17
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 18 of 22 PAGEID #: 78




                            MUTUAL AND FULL COOPERATION

        58.     The Parties agree to fully cooperate with each other to accomplish the terms of this

Agreement, including but not limited to, execution of such documents as may reasonably be

necessary to implement the terms of this Agreement. The Parties to this Settlement Agreement

shall use their best efforts, including all efforts contemplated by this Settlement Agreement and

any other efforts that may become necessary by order of the Courts, or otherwise, to effectuate this

Settlement Agreement. As soon as practicable after execution of this Settlement Agreement,

Counsel of the parties shall take all necessary steps to secure the Courts’ final approval of this

Settlement Agreement.

                                          SEVERABILITY

        59.     If, after the occurrence of the Effective Date, any provision of this Agreement is for

any reason held to be invalid or unenforceable, such provision shall not affect any other provision

hereof, but this Agreement shall be construed as if such invalid and/or unenforceable provision

had never been contained herein.

                                NO ADMISSION OF LIABILITY

        60.     Each of the Parties has entered into this Settlement Agreement solely to

compromise and resolve highly disputed claims based on disputed facts and allegations and to

avoid the costs and risks of litigation. Neither the fact of this Settlement Agreement nor any of its

parts, nor the consummation of this Settlement Agreement, shall be construed as an admission of

any kind or a determination of unlawful activity or failure to comply with the law in any respect,

wrongdoing, liability, culpability, and/or negligence on the part of any Party, or that any fact or

allegation asserted by any Party was true, or that certification of a class or classes for trial purposes

is appropriate or proper. This Settlement, and the fact that the Plaintiff and Defendant were willing



                                                   18
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 19 of 22 PAGEID #: 79




to settle the Action will have no bearing on, and will not be admissible in connection with any

litigation other than solely in connection with, and as specified in this Settlement Agreement.

        61.    Whether or not there is a Preliminary or Final Approval Order, neither the

Settlement, this Agreement, nor any documents, statements, proceedings, or conduct related to the

Settlement or this Agreement will be disclosed, referred to, or offered into evidence against any of

the Released Parties in any further proceeding in the Action or in any other civil, criminal, or

administrative action or proceeding except for purposes of effectuating the Settlement pursuant to

this Agreement.

                                            NOTICES

        62.    Unless otherwise specifically provided, all notices, demands or other

communications in connection with this Settlement Agreement shall be: (1) in writing; (2) deemed

given on the third business day after mailing; and (3) sent via email, facsimile, or United States

registered or certified mail, return receipt requested, addressed as follows:

        To Plaintiff and/or the Class Members:

                               Hans A. Nilges
                               Jeffrey J. Moyle
                               NILGES DRAHER LLC
                               7266 Portage Street, N.W.
                               Suite D
                               Massillon, Ohio 44646
                               Telephone: 330-470-4428
                               Facsimile: 330-754-1430
                               hans@ohlaborlaw.com
                               jmoyle@ohlaborlaw.com




                                                 19
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 20 of 22 PAGEID #: 80




        To Defendant:

                              Steven E. Seasly
                              Kara D. Williams
                              HAHN LOESER + PARKS LLP
                              200 Public Square, Suite 2800
                              Cleveland, Ohio 44114-2316
                              Telephone: 216.621.0150
                              Facsimile: 216.241.2824
                              sseasly@hahnlaw.com
                              kwilliams@hahnlaw.com


                        CONSTRUCTION AND INTERPRETATION

        63.    The Parties agree that the terms and conditions of this Settlement Agreement are

the result of lengthy, intensive, and arms-length negotiations between the Parties and that this

Settlement Agreement shall not be construed in favor of or against any of the Parties by reason of

their participation in the drafting of this Settlement Agreement.

        64.    Paragraph titles are inserted as a matter of convenience and for reference, and in no

way define, limit, extend or describe the scope of this Settlement Agreement or any of its

provisions. Each term of this Settlement Agreement is contractual and not merely a recital.

        65.    This Settlement Agreement shall be subject to and governed by the laws of the State

of Ohio.

                                        JURISDICTION

        66.    The Parties will request that the District Court retain jurisdiction to enforce the

terms of the Settlement Agreement.

                                        MODIFICATION

        67.    This Settlement Agreement may not be changed, altered or modified, except in

writing, signed by counsel for the Parties, and approved by the Court. This Settlement Agreement

may not be discharged except by performance in accordance with its terms or by a writing signed


                                                20
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 21 of 22 PAGEID #: 81




by counsel for the Parties. Notwithstanding the foregoing sentences, without further Order of the

Court, the Parties may agree in writing to extensions of time to carry out any of the provisions of

this Settlement Agreement.

                                   INTEGRATION CLAUSE

        68.    This Settlement Agreement, and the Exhibits hereto, contain the entire agreement

between the Parties relating to any and all matters addressed in the Settlement Agreement

(including settlement of the Litigation), and all prior or contemporaneous agreements,

understandings, representations, and statements, whether oral or written and whether by a party or

such party’s legal counsel, with respect to such matters are extinguished.

                                 BINDING ON ALL PARTIES

        69.    This Settlement Agreement shall be binding upon and inure to the benefit of the

Parties and their respective heirs, trustees, executors, administrators, successors, and assigns.

                                        COUNTERPARTS

        70.    This Settlement may be executed in counterparts, and may be signed electronically

via PDF or Docusign. When each Party has signed and delivered at least one such counterpart,

each counterpart shall be deemed an original, and, when taken together with other signed

counterparts, shall constitute one Settlement, which shall be binding upon and effective as to all

Parties. Electronic and facsimile transmissions of this Settlement shall be deemed originals.

        IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the

date indicated below:



                   [SIGNATURES APPEAR ON THE FOLLOWING PAGE]




                                                 21
11976346.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-2 Filed: 07/29/20 Page: 22 of 22 PAGEID #: 82




___________________________________               Date: _______________________
ELIZABETH BORDERS
On behalf of herself and the Class Members




___________________________________               Date: _______________________
ALTERNATE SOLUTIONS HEALTH
NETWORK, LLC


By:________________________________


Its:________________________________




                                             22
11976346.1
